Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sapozhnikov (GB 2165480) in view of McRoberts (US 2007/0209162).
Regarding Claims 1 to 11:
Sapozhnikov discloses an auxiliary handle for use with a power tool having a housing (Figure 1, extra handle 1 would be the auxiliary handle, attached to the housing 2 of a power tool 3), the auxiliary handle comprising: 
a shaft (Figure 2; the shaft comprises “tail piece 9” and brace 10); 
a first clamp coupled to the shaft; a second clamp arranged on the shaft (Figure 2, Clamps 13 and 14 would be the first and second clamps); the second clamp is movable along the shaft between a first position, in which the second clamp engages the housing, such that the auxiliary handle is coupled to the housing of the power tool, and a second position, in which the second jaw is disengaged from the housing (Column 3, lines 50 to 60; rotation of the hand grip 8 relative to the clamps in the opposite direction as used to fasten the auxiliary handle causes the clamps to separate from the housing of the tool) note that on the first position, with both clamps engaged to the housing, the clamps are closer to each other than on the second position ; and 
a grip coupled to the shaft (Figure 2, grip 8), 
wherein when the first clamp engages the housing and the grip is rotated relative to the second clamp, the second clamp is moved toward the first clamp (Column 1, lines 20 to 25; rotation of the hand grip relative to the clamps causes the clamps to move in opposite directions along the shaft), such that the first and second clamp engage the housing to couple the auxiliary handle to the housing of the power tool (Figure 2 shows the Auxiliary handle attached to the Housing 2); 
Sapozhnikov also discloses that the first clamp includes a first body portion and a first leg portion extending from the body portion (Figure 2, First clamp 13 includes a body portion not numbered opposite to the housing of the tool and a portion that includes open end 22 that will be considered the leg portion that extends from the body portion), the first body portion includes a first passageway through which the shaft extends (Figure 2, the shaft extends through a passageway on the first clamp formed by holes 27 and 11);
Sapozhnikov also discloses that the second clamp includes a second body portion and a second leg portion extending from the body portion (Figure 2, Second clamp 14 includes a body portion not numbered opposite to the housing of the tool and a portion that includes open end 23 that will be considered the leg portion that extends from the body portion), the second body portion includes a second passageway through which the shaft extends (Figure 2, the shaft extends through a passageway on the second clamp formed by holes 18 and 12).
Sapozhnikov does not disclose the power tool having a housing that includes a first notch and a second notch, the first clamp having a first protrusion on the first leg portion configured to engage the first notch; the second clamp having a second protrusion on the second leg portion configured to engage the second notch.  
McRoberts teaches a multi-positional auxiliary handle for a power tool that to allow to provide multiple handling positions while at the same time include a locking mechanism to prevent it from slipping or moving during use, the housing of the tool includes a plurality on notches (Figure 2, rectangular tab recesses 92 can be considered first and second notches, connected with one another by a groove 94); the auxiliary handle also includes a first clamp having a first protrusion on the first leg that can be configured to, on a first position, engage the first notch and a second clamp having a second protrusion on the second leg configured to, on a first position,  engage the second notch, (Figure 2, tabs 64, 78, that will be considered the first and second protrusions  match the first and second notches 92 and are placed on what could be considered a first and a second leg not numbered) wherein when the first protrusion of the first clamp engages the first notch and the second clamp is moved toward the first clamp, such that the first protrusion engages the first notch and the second protrusion engages the second notch to couple the auxiliary handle to the housing of the power tool and providing multiple handling positions while at the same time include a locking mechanism to prevent it from slipping or moving during use. and a second position, in which the second protrusion is disengaged from the second notch, such that the auxiliary handle is removable from the housing, note that on the first position, with both clamps engaged to the housing, the clamps are closer to each other than on the second position when one or both clamps are spaced from the housing.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Sapozhnikov the teachings of McRoberts and add notches to the housing of the tool matching protrusions in the legs portions of the first and second clamp, where contact with the housing is made, as described by McRoberts so rotation of the grip to bring the clamps closer would couple the auxiliary handle to the housing of the power tool providing multiple handling positions while at the same time include a locking mechanism to prevent it from slipping or moving during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular proper rejections could have been done using Pioch (US 4276675) as main reference in combination with Shindelar (US 4483220), Malkin (US 5595098), Gilbert (US 5531141), Crawford (US 2004/0163506), Nicolantonio (US 2008/0078067) Nagasaka (US 8371708) or Simm (US 2011/0011609) for the use of protrusion and notches for preventing slippage on an attachment just to name a few.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731